 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION
UNITED STATES OF AMERICA
VS. CASE NO: 5:20-CR-40-ORL-28PRL
CHRISTINA LYNN CATALANO
JOSEPH SAMUEL CATALANO
ORDER

 

THIS CAUSE is before the Court on the Government's Unopposed Motion to Appear
at Status Conference Telephonically or Substitute Government Counsel (Doc. No. 53, filed
November 19, 2020).

Upon consideration, IT IS ORDERED that the Government's Unopposed Motion to
Appear at Status Conference Telephonically or Substitute Counsel (Doc. No. 53) is
GRANTED. Counsel for Defendant is directed to call 1-888-684-8852, access code

4135515 and security code 112020 at least 5 minutes prior to the start time of the hearing.

   

DONE and ORDERED in Orlando, Florida

JOHNANTOON II
United States District Judge

Copies furnished to:
United States Attorney
Counsel for Defendant

 
